Citation Nr: 0602140	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a neck disability, 
including as secondary to the veteran's service-connected 
bilateral knee disabilities.  

2.	Entitlement to an increased evaluation for the post-
operative residuals of a medial meniscectomy of the right 
knee with degenerative arthritis and limitation of motion, 
currently rated 20 percent disabling.

3.	Entitlement to an increased evaluation for internal 
derangement of the left knee, status post-operative, 
currently rated 30 percent disabling.

4.	Entitlement to an initial evaluation higher than 10 
percent for traumatic arthritis of the left knee, with 
limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied claims for increased ratings for 
the post-operative residuals of a medial meniscectomy of the 
right knee with degenerative arthritis and limitation of 
motion, and for internal derangement of the left knee, status 
post-operative.  The RO also denied the veteran's claim for 
service connection for a neck disability, including as 
secondary to his service-connected bilateral knee 
disabilities.  

In March 2004, the Board remanded these claims to the RO (via 
the Appeals Management Center (AMC) in Washington, DC), for 
the veteran to undergo a more comprehensive VA examination.  
The AMC also needed to issue another letter notifying him of 
the Veterans Claims Assistance Act (VCAA) and its attendant 
duty to notify and assist provisions, as these pertained to 
each claim on appeal (the prior VCAA letter had encompassed 
only the claims for increase and not the claim for service 
connection).  After completion of the requested actions, 
in its July 2005 decision, the AMC granted service connection 
and an initial 10 percent rating for traumatic arthritis of 
the left knee (with limitation of motion), effective February 
9, 2005.  Later that month, the AMC issued a supplemental 
statement of the case (SSOC) continuing the denial of the 
remaining claims.  The case was then returned to the Board 
for further review.

The July 2005 rating decision that granted service connection 
for traumatic arthritis of the left knee (on the basis of 
limitation of motion), also assigned an initial 10 percent 
rating.  A higher rating may assigned based upon any 
substantial variation in the severity of this condition since 
the effective date of the grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(when a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  Also, while the above 
determination reflects a separate left knee disability 
characterized based upon limitation of motion, to the extent 
that this represented an increase in the overall level of 
compensation for the veteran's left knee condition, he has 
not received the highest possible rating (based upon 
limitation of motion) or indicated that he is content with 
this rating -- thus, he is presumed to be seeking an even 
higher schedular rating.  See, e.g., AB v. Brown, 6 Vet. App. 
35, 39 (1993).   


FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran with 
obtaining evidence relevant to the claims on appeal, and has 
also notified him of the evidence needed to substantiate 
these claims, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence.

2.	The veteran did not have any signs or symptoms of a neck 
disability in service, and in the only competent medical 
opinion concerning the etiology of a current neck condition, 
the January 2005 VA examiner has ruled out a nexus between 
such disorder and military service.

3.	The January 2005 examiner also determined the veteran's 
neck disability is not due to his service-connected bilateral 
knee condition. 

4.	The veteran's post-operative residuals of a medial 
meniscectomy of the right knee is characterized by no more 
than slight impairment of the knee (involving recurrent 
subluxation and/or lateral instability), with range of motion 
no worse than from 5 to 88 degrees, with further loss of 
flexion to 86 degrees following repetitive motion. 

5.	With regard to the veteran's internal derangement of the 
left knee, status post-operative, he is already in receipt of 
the maximum assignable 30 percent evaluation for other 
impairment of the knee that may be characterized as severe. 

6.	Since the January 9, 2005 effective date of the grant of 
service connection, the veteran's traumatic arthritis of the 
left knee has been manifested by range of motion no worse 
than flexion to 85 degrees, and extension to 10 degrees, 
with flexion to 80 degrees following repetitive motion.  


CONCLUSIONS OF LAW

1.	The veteran does not have a neck disability that was 
incurred or aggravated during service, or that is proximately 
due to or the result of his service-connected bilateral knee 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).

2.	The criteria are not met for a rating higher than 20 
percent for the post-operative residuals of a medial 
meniscectomy of the right knee, with degenerative arthritis 
and limitation of motion, 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 
5261 and 5257 (2005).

3.	The criteria are not met for rating higher than 30 percent 
for internal derangement of the left knee, status post-
operative.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).

4.	The criteria are not met for an initial rating higher than 
10 percent for traumatic arthritis of the left knee with 
limitation of motion.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260 
and 5261 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The record reflects that in a May 2001 letter sent to the 
veteran, the RO informed him that it had received his claims 
with regard to the appropriate assigned evaluation for his 
knee disabilities, and for service connection for a neck 
condition.  This correspondence further stated that the RO 
was preparing to review his claims to determine if additional 
information was needed, and that he would be contacted again 
soon to notify him as to what was needed to support his 
claims.

In another letter sent to the veteran on June 2001, the RO 
notified the veteran of the recent enactment of the VCAA, and 
explained how this new law pertained to the evidentiary 
development of his claims for increase.  In particular, the 
RO informed the veteran as to the information and evidence 
not of record that was needed to substantiate his claims for 
increase.  This correspondence also notified the claimant as 
to the information and evidence that VA would seek to 
provide, and that which he was expected to provide himself.  
See Quartuccio, 16 Vet. App. at 186-87.   

More recently, in response to the Board's March 2004 
directive on remand for a comprehensive VCAA notice letter as 
to each of the claims on appeal, the RO sent a May 2004 
letter that addressed the claim for service connection for a 
neck disability, as well as the claims for increase.  In this 
correspondence, the veteran was again notified of the 
information necessary to substantiate his claims, the 
evidence VA would attempt to provide, and the means by which 
he could provide additional relevant evidence.  This letter 
also included language requesting that the veteran any 
evidence in his possession that pertained to the claims.  So 
the fourth and final "element" of sufficient VCAA notice 
has been met as well.

Note also that the veteran has received from the AMC a July 
2005 SSOC, and from the RO a June 2002 statement of the case 
(SOC), which set forth the legal criteria for establishing 
entitlement to secondary service connection, and the 
applicable rating criteria for the evaluation of 
musculoskeletal disabilities involving the knee.  These 
additional notice documents also included citation to 38 
C.F.R. § 3.159, the regulation that sets forth the procedures 
by which VA will assist a claimant in the development of a 
claim for compensation benefits.  

Accordingly, based upon the information set forth in the 
above letters -- especially when considered collectively, the 
appellant has been provided satisfactory VCAA notice in 
accordance with Pelegrini II.  See also 38 U.S.C.A. § 
5103(a), and 38 C.F.R. § 3.159(b)(1).  

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In the instant case, the initial notice letter, dated in June 
2001, was received before the November 2001 RO rating 
decision that represented the initial adjudication of the 
claims on appeal.  This correspondence met the definition of 
timely notice as set forth under Pelegrini II.  By contrast, 
the May 2004 letter was received well after the November 2001 
decision, and was not timely under the above criteria.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
However, any such defect in the timing of notice in this 
instance has not been detrimental to the evidentiary 
development of the veteran's claim.  The May 2004 VCAA letter 
was sent to the veteran following the Board's March 2004 
remand request for a notice letter that specifically 
pertained to each of the claims on appeal, and the veteran 
had ample opportunity to respond prior to the AMC's issuance 
of the July 2005 SSOC.  He did not submit or otherwise 
identify any existing evidence relevant to his claims in 
response to this notice letter.  Bear in mind also that the 
March 2004 remand itself identified the essential role of the 
VCAA duty to notify and assist with respect to development of 
the claim on appeal, including the opportunity for the 
veteran to submit additional relevant evidence.  

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained the veteran's 
service medical records (SMRs), and his VA outpatient and 
hospitalization records over a period of more than two 
decades.  The RO has also arranged for the veteran to undergo 
numerous VA examinations in connection with the claims on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran his submitted recent treatment records from a 
private clinic in Johnstown, Pennsylvania, and various 
personal statements.  He has not at any point requested the 
opportunity to testify at a hearing in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Service Connection

A.	Background

The veteran's SMRs are absent for any record of a neck 
injury, or complaints of pain involving that same region.  
The medical records reflect that he went extensive evaluation 
and treatment for left knee pain and limitation of mobility, 
following a series of knee injuries; the diagnosis at that 
time was internal derangement of the knee.  There is no 
record that he had any problem involving the upper or lower 
back region that developed as the result of his injuries.   

In its June 1971 rating decision, the RO granted service 
connection for internal derangement of the left knee, with an 
initial noncompensable evaluation, effective from October 3, 
1970.  

In an September 1987 decision, the Board granted service 
connection for a right knee disability.  The RO in a rating 
action issued one month later, after receiving the claims 
file back from the Board, assigned an initial 10 percent 
evaluation for this disability, on the basis of right knee 
instability and/or subluxation.      

For each of his service-connected knee disabilities, the 
veteran took appropriate action to appeal the assigned 
disability ratings -- and following a series of RO rating 
actions addressing the claims for increase, he was eventually 
awarded higher ratings of 20 percent for the right knee 
disability (most recently characterized as the post-operative 
residuals of a meniscectomy with degenerative arthritis and 
limitation of motion); and 30 percent for the left knee 
disability (characterized as internal derangement of the left 
knee, status post-operative).  

Additionally, the Board in its September 1987 decision denied 
the veteran's claim for service connection for a chronic back 
disorder, secondary to his service-connected left knee 
disability.    

More recently, in July 2005, the RO granted service 
connection for traumatic arthritis of the left knee with 
limitation of motion, with a 10 percent initial rating, 
effective February 9, 2005. 

The medical evidence includes the report of a June 1986 VA 
general medical examination, which notes with regard to the 
musculoskeletal system, that the veteran had no muscle spasm 
of the back, or loss of lumbar lordosis.  Straight leg 
raising of the right leg did produce some back pain.  The 
diagnosis was internal derangement of the left knee, status-
post medial meniscectomy, with right and left knee pain, and 
low back pain.  Subsequent examination reports dated in 
September 1987 and November 1990 note complaints of low back 
pain, although no diagnosis that concerned a specific lower 
or upper back condition.   

VA outpatient and hospitalization records, which encompass a 
period of time from June 1982 up until the present, include a 
February 1991 physician's report which indicates that the 
veteran had a history of a meniscectomy operation in 1986.  
Since then he had continued to experience right knee pain, 
and had also developed bilateral occipital headaches that 
radiated to the frontal regions.  Straight leg raising was 
full, but with some limitation due to pain.  The assessment 
was of occipital neuralgia, post-surgical pain, and back 
pain, i.e., iliolumbar syndrome, secondary to gait and 
postural abnormalities from knee pain.     

A July 1991 letter from a physician at the pain management 
clinic at the Pittsburgh VAMC, indicated that the veteran had 
recently undergone two additional surgical procedures on his 
right knee.  He continued to have dull pain in the right 
knee, and a deep burning hyperpathic pain in the right 
proximal pretibial region.  He also demonstrated some pain on 
left lateral bending, and tenderness in the area of the right 
iliolumbar ligament.  The diagnosis was status-post left 
tibial plateau fracture; status-post meniscal injury right 
knee; iliolumbar ligament syndrome secondary to gait and 
postural abnormalities associated with the previous two 
diagnoses; and possible neuropathic pain secondary to 
surgical trauma.  

VA outpatient records dated a few months later, include a 
September 1991 report that he continued to have occipital 
headaches, and back pain for which he was utilizing a TENS 
unit.  Subsequently, a January 1999 physician's report 
reflects an approximately one-year history of neck and 
bilateral arm pain.  A nerve conduction study of the 
bilateral upper extremities in March 1999 indicated results 
that were consistent with mild carpal tunnel syndrome, 
bilaterally.  There was no evidence to suggest 
polyneuropathy, or C5 to T1 radiculopathy on the right.  A 
March 2000 record notes continued complaints of neck pain.

On VA examination of the joints in October 2001, the veteran 
reported a history of neck pain over the past two years.  He 
further stated that the pain was localized in the lower 
cervical spine region, and that it seemed to worsen whenever 
his knee problems were more active.  When the neck pain 
became more severe, it extended up the posterior nucal region 
to the occipital region, then radiated to the front of his 
head and behind both eyes.  The examiner noted with regard to 
the veteran's medical history, that a CT of the neck in June 
1998 had shown moderate central disc protrusions at C4-C5 and 
C3-C4, with effacement of the thecal sac and spinal cord; and 
a small osteophyte off the posterior surface of the inferior 
portion of C6, effacing the thecal sac and possible impinging 
on the cord, although nothing to suggest to neuroforaminal 
narrowing.  Physical examination revealed some tenderness 
along the cervical paraspinus muscles bilaterally, with mild 
muscle spasm of these muscles, and pain on palpation over the 
lower portion of the cervical spine (C5-C7).  There was 
decreased range of motion primarily with extension and 
tilting to the left.  A neurologic evaluation showed that 
there was good strength in the upper extremities, with no 
fasciculations or atrophy.  The diagnosis was, in pertinent 
part, neck pain secondary to arthritis of the cervical 
spine/disc disease, with secondary myofascial pain.   

Additional VA treatment reports include a December 2002 
neurosurgery consultation report, which indicates that the 
veteran complained of persistent neck pain and headaches, and 
used a TENS unit to alleviate neck pain.  In August 2003, it 
was noted that he continued to have pain that started in the 
upper neck, radiated upward into the back of his head, and 
radiated over top of the convexity.  On evaluation in May 
2004, it was observed that a recent MRI had shown mild 
stenosis in the cervical spine.  In September 2004, the 
veteran reported that he had refractory neck pain with 
difficulty sleeping.  He had obtained a support pillow to 
alleviate this problem.  

The report of a February 2005 VA orthopedic examination, 
reflects that the examiner had the opportunity to completely 
review the contents of the veteran's claims file.  The 
examiner in connection with his eventual diagnosis expressed 
the viewpoint that the veteran had degenerative joint disease 
of the cervical spine that started after he was discharged 
from the service, and was not service-related.  He further 
indicated that in his opinion, the veteran's neck disability 
was not due to his service-connected bilateral knee 
condition.  

B.	Governing Laws, Regulations and Legal Analysis

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

In the present case, the medical evidence does not support 
entitlement to service connection for a neck disability 
either on a direct basis, or as secondary to the veteran's 
service-connected bilateral knee condition.  With regard to 
the availability of service connection on a direct basis, the 
veteran's SMRs do not show any findings or complaints as to a 
neck injury and/or pain in the neck region.  His treatment 
records since military service note an initial complaint of 
neck pain in early-1999, and the first actual diagnosis of 
arthritis of the cervical spine is presented in the October 
2001 VA examination report.  Consequently, the veteran did 
not have arthritis of the cervical spine within the time 
period during which this condition may be considered presumed 
to have developed during military service   -- i.e., that it 
was manifested to at least a compensable degree within one-
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R.    §§ 3.307, 3.309 (2005).  

Provided that there is competent evidence remaining that 
establishes that a current neck disability is medically 
related to service, service connection would still be 
available in this instance, notwithstanding that the veteran 
only recently developed his claimed condition.  See e.g., 
Hasty v. Brown, 13 Vet. App. 230 (1999).  See also Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, the competent and probative 
evidence is against the veteran's claim on the issue of 
medical nexus.  As indicated above, the February 2005 VA 
examiner determined that the veteran's degenerative joint 
disease of the cervical spine had an onset following 
discharge from military service, and was not service-related.  
The examiner, an orthopedist, provided this opinion after a 
thorough physical examination and review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(explaining the significance of examiner's review of claims 
file in determining degree of probative value attributable to 
a medical opinion).    See, too, Black v. Brown, 5 Vet. App. 
177, 180 (1993).  Moreover, this represents the only medical 
opinion of record on the question of whether there is a nexus 
between a cervical spine disorder and service.  Thus, service 
connection is not warranted under a theory of direct 
entitlement.

The preponderance of the evidence is against the claim on a 
secondary basis, as well.  In particular, the February 2005 
examiner has further indicated that in his opinion the 
veteran's current neck disability was not due to his service-
connected bilateral knee condition.  This statement again 
represents the sole medical opinion that addresses the 
etiology of the claimed disability with reference to the 
question under consideration -- that of whether a present 
neck disability is secondary (i.e., was either caused by or 
subject to aggravation resulting from) the veteran's knee 
disabilities.  While the record indicates that VA physicians 
on two instances in 1991 provided a clinical assessment of 
iliolumbar syndrome, secondary to gait and postural 
abnormalities from knee pain, this diagnosis concerned only 
the veteran's reported pain and discomfort in the lower back 
region.  As previously stated, there is no indication that he 
actually had any problems in the cervical region until early-
1999.  It should also be noted that the issue of whether the 
veteran developed any lower back disability due to his 
bilateral knee condition is not presently under 
consideration.  Rather, such a claim, at least on the basis 
of a claimed relationship to a left knee condition, was 
already the subject of the Board's September 1987 previous 
denial.  See 38 U.S.C.A. § 7104 (West 2002) (providing that 
decisions of the Board on the evidence of record are to be 
deemed final, and, except for when new and material evidence 
has been presented, may not thereafter be reopened and 
allowed on the same factual basis).  See also 38 C.F.R. §§ 
3.104, and 20.1100 (2005).

Accordingly, service connection for a neck disability is not 
warranted on either a direct basis, or as secondary to a 
bilateral knee disorder.  

Higher Rating

A.	Background

The report of the October 2001 VA examination reflects that 
the veteran described having constant pain in his knees, with 
some weakness, swelling, and occasional warmth or feeling of 
burning with associated redness.  He further reported 
fatigability and lack of endurance in both knees, and that 
when he turned the wrong way he would have a clicking in his 
right knee associated with pain.  He indicated that he had a 
brace for the left knee, and wore a wrap on the right knee.  
He had difficulty walking more than one-quarter mile, and 
traversing stairs.  

It was noted objectively that when the veteran lay down, the 
left knee lacked full extension by approximately 10 to 15 
degrees.  There was generalized tenderness to palpation over 
the left knee joint, and along the lateral and medial tibial 
plateaus and the medial and lateral collateral ligaments.  
Drawer test and McMurray's sign were negative.  There was 
pain on left knee external rotation and with valgus strain, 
but no definitive McMurray's sign.  Concerning the right 
knee, he again had generalized tenderness to palpation, and 
tenderness along with the medial and collateral ligaments.  
No instability of the collateral ligaments was noted, and 
Drawer and Lachman's signs were negative.  With McMurray's 
testing there was pain in the lateral aspect of the right 
knee but no audible or palpable snap.  The diagnosis was 
right and left knee disorders, with internal derangement by 
history and subsequent degenerative arthritis on previous x-
rays.  

During a May 2002 orthopedic evaluation at the Pittsburgh VA 
Medical Center (VAMC), the veteran demonstrated range of 
motion in both knees from 0 to 100 degrees.  He had crepitus 
bilaterally, and medial and lateral joint line tenderness 
bilaterally.  He was neutral to slightly varus in alignment, 
and his knees were stable to varus and valgus stress.  The 
impression was of early onset degenerative joint disease in 
both knees.  On evaluation again in December 2002, the 
veteran was capable of range of motion in his right knee from 
0 to 120 degrees, and left knee from 5 to 110 degrees.  Both 
knees were tender along the lateral joint line, although they 
were stable to stresses.   

On examination again in February 2005, he complained of pain 
and stiffness in both knees, associated with occasional 
swelling, heat, and redness.  He reported having flare-ups 
whenever he was on his feet for a long time, and an estimated 
additional 20 to 30 percent limitation of motion during 
flare-ups and following repetitive use. He used a metal brace 
for the left knee and a wrap for the right knee, and walked 
with the help of a cane.  The examiner noted that his gait 
was antalgic and he walked with a limp.  There was no history 
of subluxation of the knees, bilaterally.  He reported 
difficulty in activities of daily living, and when at the 
workplace.

A physical examination indicated that with respect to the 
right knee, there was no objective evidence of pain on 
movement.  There was no warmth or effusion.  There was 
tenderness over the medial joint line, negative McMurray, and 
no ligamentous instability or subluxation.  The left knee 
showed no objective evidence of pain on movement, and no 
local warmth or effusion.  There was no increased valgus or 
ligamentous instability.  There was more tenderness over the 
medial than lateral joint line.  McMurray's was negative.  
Range of motion testing showed right knee flexion to 88 
degrees, and extension to 5 degrees; after 10 repetitions 
that included lifting a 5-pound weight, the right knee was 
capable of flexion to 86 degrees.  Left knee flexion was to 
85 degrees, and extension to 10 degrees; and after 10 
repetitions with a 5-pound weight, flexion was to 80 degrees.  
Recent x-rays indicated that there were no recent fractures 
of dislocations of the right knee, although minimal 
degenerative changes were present.  The left knee showed old 
deformities of the lateral tibial plateau from remote trauma, 
with minimal degenerative changes also present.  The 
diagnosis was degenerative joint disease of the right knee, 
and mild degenerative joint disease of the left knee status-
post lateral tibial plateau fracture.     

B.	Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As an initial matter, the Board notes that the veteran's 
claims for higher ratings for the post-operative residuals of 
a right knee meniscectomy (rated at the 20 percent level), 
and for internal derangement of the left knee (rated at 30 
percent), were each filed well after the initial grant of 
service connection that provided entitlement to disability 
compensation.  Where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

However, with regard to the claim for a rating in excess of 
10 percent for traumatic arthritis of the left knee, on the 
basis of limitation of motion, this issue involves the 
propriety of the disability evaluation assigned concurrent 
with the rating decision that granted service connection.  
And as previously alluded to, when a claimant timely appeals 
the rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Thus, the Board's forthcoming analysis of these claims will 
proceed according to the distinction noted above, with 
"staged" rating only being a consideration as to the 
veteran's left knee traumatic arthritis, evaluated based upon 
limitation of motion.  

Turning to the legal criteria for the evaluation of 
orthopedic disabilities involving the knee, note that when 
determining the severity of musculoskeletal disabilities such 
as the ones at issue, which are at least partly rated on the 
basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R.  §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, traumatic 
arthritis, substantiated by X-ray findings, will be rated 
under DC 5003 as degenerative arthritis.  DC 5003, in turn, 
provides that degenerative arthritis will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved -- in this case, the rating criteria for limitation 
of the motion of the knee is found at DCs 5260 and 5261, for 
flexion and extension, respectively.  When however, 
limitation of motion at the joint(s) involved is 
noncompensable, a 10 percent rating is warranted nonetheless 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under this 
diagnostic code.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Where there is no 
limitation of motion, but only x-ray evidence of involvement 
of two or more major joints or minor joint groups, 
a 10 percent rating is assigned.  A 20 percent rating is 
assigned where the above is present, but with occasional 
incapacitating exacerbations.

DC 5260 provides that a noncompensable (i.e., 0 percent) 
rating is assigned when flexion is limited to 60 degrees.  A 
10 percent rating requires flexion limited to 45 degrees, a 
20 percent rating requires flexion limited to 30 degrees, 
and a 30 percent rating is warranted for flexion limited to 
15 degrees.

DC 5261 provides that a noncompensable rating is warranted 
when extension is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees, a 20 
percent rating requires extension limited to 15 degrees, a 
30 percent rating requires extension limited to 20 degrees, 
a 40 percent rating is assigned for extension limited to 30 
degrees, and a maximum 50 percent rating is assigned when 
extension is limited to 45 degrees.   

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion 
(a retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 
38 C.F.R. § 4.14, regardless of whether the limited motions 
are from the same or different causes.

Where there is other impairment of the knee, involving 
recurrent subluxation or lateral instability, a 10 percent 
evaluation may be assigned where the resulting 
disability is slight.  A 20 percent evaluation will be 
assigned for moderate disability, and 30 percent for severe 
disability.  38 C.F.R. § 4.71a, DC 5257.
VA's Office of General Counsel has determined a claimant may 
receive separate disability ratings for arthritis and 
instability of the knee, under Diagnostic Codes 5003 and 
instability, respectively.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  See, too, Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In order for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DC 5260 or DC 5261 need not be compensable, 
but must at least meet the criteria for a zero-percent 
rating.  VAOPGPREC 9-98 (August 14, 1998).  A separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Id.
 
When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001). 

C.	Legal Analysis

1.	Right Knee Disability

As an initial matter, the Board notes that the RO has 
evaluated the veteran's post-operative residuals of a medial 
meniscectomy of the right knee with degenerative arthritis 
and limitation of motion, as 20 percent disabling under the 
provisions of   38 C.F.R. § 4.71a, DC 5010-5257, for 
traumatic arthritis, rated by analogy to other impairment of 
the knee.  The RO's characterization of such disability as 
"with limitation of motion" in itself represents that the 
assigned disability rating is intended to reflect to an 
extent limited range of motion of the right knee, as well as 
the disability generally associated with "other impairment 
of the knee" -- i.e., recurrent subluxation and lateral 
instability.   

Regarding the Diagnostic Code under which the veteran's right 
knee disability has actually been evaluated, the Board's 
review of the relevant evidence of record does not reflect 
that the criteria have been met in this case for the next 
higher 30 percent rating under DC 5257, assigned when there 
is evidence of severe knee disability (involving subluxation 
and/or lateral instability).  On VA examination in October 
2001, the veteran had generalized tenderness on palpation of 
the right knee, and tenderness along the medial and 
collateral ligaments.  However, no instability of the 
collateral ligaments was noted.  Drawer and Lachman's signs 
were negative, and McMurray's sign was not apparent.  
Subsequent VA outpatient records dated in May and December 
2002 note knee stability to varus and valgus stresses.  And 
on examination again in February 2005, there was tenderness 
over the medial joint line, but negative McMurray, and no 
ligamentous instability or subluxation.  Such level of 
disability in and of itself does not even appear to meet the 
requirements for even the current assigned 20 percent 
evaluation for moderate disability that has already been 
assigned, on the basis of subluxation and instability.  To 
the extent a 20 percent rating has been assigned, it appears 
to reflect the veteran's subjective complaints and medical 
history above and beyond the objective manifestations alone.  
Hence, the next higher rating of 30 percent under DC 5257 
clearly would not be warranted.      

Moreover, there is no indication that the veteran's right 
knee disability presents any of the specific circumstances 
under which a separate evaluation for instability and 
arthritis would be warranted.  See VAOPGCPREC 23-97.  Here, 
the report of the October 2001 VA examination does not 
contain relevant range of motion findings; on subsequent 
examination in February 2005, the veteran had right knee 
range of motion from 5 to 88 degrees, with minimal further 
loss of flexion to 86 degrees as the result of functional 
loss due to pain, fatiguability, or other factors (taken into 
consideration in accordance with DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), and 38 C.F.R.§§ 4.40, 4.45).  These 
findings would correspond to a zero-percent (though no 
higher) rating under DC 5261 for limitation of knee 
extension, a preliminary requirement for a 10 percent rating 
under DC 5003 based on limitation of motion.  See VAOPGPREC 
9-98.  That notwithstanding, as indicated above, the degree 
of right knee subluxation/instability shown does not warrant 
even the present 20 percent evaluation; hence, a separate 
additional 10 percent rating for limitation of motion 
(allowing for a total 30 percent evaluation) would 
essentially be redundant and would not provide compensation 
for any additional disability shown.  Thus, the Board finds 
that, regardless of the fact that the RO has already assigned 
a 20 percent rating under the provisions of DC 5257 (which 
expressly refer to subluxation and/or instability), the most 
appropriate basis upon which to evaluate the veteran's right 
knee condition under this code is as 20 percent disabling 
primarily on the basis of findings suggesting some 
instability (at approximately a 10 percent level for 
"slight" disability), with "other impairment" that 
includes the minimal additional limitation of motion 
demonstrated.         

2.	Left Knee Disability

a.	Internal Derangement of the Left Knee, Status Post-
Operative

The veteran is currently in receipt of a 30 percent 
disability rating for internal derangement of the left knee, 
status post-operative, under 38 C.F.R. § 4.71a,        DC 
5010-5257, which, again, corresponds to traumatic arthritis 
rated as analogous to other impairment of the knee.  This 
represents the maximum assignable rating that is available 
under DC 5257, which is assigned when there is severe 
disability of the knee (involving lateral subluxation and/or 
instability).  Additionally, as discussed in further detail 
in the next section, the RO has already granted service 
connection and a 10 percent rating for left knee arthritis 
with limitation of motion -- the award of the foregoing 
essentially resulted in separate ratings for both left knee 
arthritis and instability (notwithstanding that this was 
conducted via separate RO rating decisions), and thus there 
is no question remaining as to the availability of separate 
ratings in accordance with See VAOPGCPREC 23-97.  While the 
veteran has claimed that a higher rating is warranted based 
upon limitation of motion, this claim will be addressed in 
the separate discussion below concerning this aspect of his 
left knee condition.
Moreover, the Board notes that there is no other provision of 
the VA rating schedule under which the veteran could receive 
any higher rating for service-connected internal derangement 
of the left knee (again, separate from those diagnostic codes 
predicated upon limitation of motion), as he has not been 
shown to have impairment of the tibia and fibula (evaluated 
under DC 5262), or ankylosis (DC 5256).  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992), (both indicating that ankylosis is complete 
immobility of the joint (here, in the knee) in a fixed 
position, either favorable or unfavorable).     

b.	Traumatic Arthritis of the Left Knee

Based on a review of the evidence of record, there is no 
support for an initial rating higher than the current 10 
percent evaluation that has been assigned on the basis of 
limitation of motion.  This 10 percent rating has been 
assigned pursuant to 38 C.F.R. § 4.71a, DC 5261 for 
limitation of leg extension -- specifically, for extension 
that is limited to 10 degrees.  In order to receive the next 
higher rating of 20 percent, under DC 5261, the veteran would 
need to have extension limited to 15 degrees.  In the 
alternative, a 10 percent rating would be warranted under DC 
5260 if it is shown that he has leg flexion limited to 45 
degrees, and thus, a possible separate rating in addition to 
that already assigned by the RO on the basis of limitation of 
extension.  See VAOGPREC 9-2004 (September 17, 2004).    

However, the relevant evidence does not reflect that a higher 
evaluation is warranted.  Notably, on VA examination in 
October 2001, the examiner did not provide range of motion 
findings that were adequate for evaluation purposes, stating 
that the left knee lacked full extension by about 10 to 15 
degrees, but not quantifying the range of motion that was 
shown on clinical examination.  In any event, these results 
tend to suggest extension at or not much worse than 10 
degrees, and the rating criteria specifically requires 
limitation of extension to at least 15 degrees for a 20 
percent rating under DC 5261.  Furthermore, clinical 
evaluations by a VA physician in mid- to late-2002 show no 
significant loss of motion at all affecting the left knee.  
More recent findings from the February 2005 examination, 
which provides the most comprehensive evidence yet concerning 
the veteran's left knee disorder, indicates that range of 
motion consisted of flexion to 85 degrees, and extension to 
10 degrees; and after 10 repetitions that included lifting a 
5-pound weight, flexion was to 80 degrees.  There was no 
objective evidence of pain on movement.  These findings in 
particular reflect accurate and detailed range of motion 
measurements, with appropriate consideration of functional 
loss as required under DeLuca, 8 Vet. App. at 204-7.  There 
is no objective support based upon the above for a 20 percent 
rating under DC 5261 involving limitation of knee extension, 
or for that matter, a 10 percent rating under DC 5620 for 
limitation of flexion, which if present might otherwise 
warrant a separate 10 percent rating.   

D.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected residuals of 
a right knee medical meniscectomy, internal derangement of 
the left knee, or traumatic arthritis of the left knee (since 
the February 9, 2005 effective date of the grant of service 
connection for this disability) have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Benefit-of-the-Doubt Doctrine

For all of the above reasons, the Board concludes that the 
claim for service connection for a neck disability (to 
include as secondary to the service-connected bilateral knee 
disabilities), and the claims for increase, must be denied.  
Furthermore, the veteran cannot receive a "staged rating" 
under Fenderson for his service-connected traumatic arthritis 
of the left knee, inasmuch as there is no indication that 
this condition has become significantly more pronounced in 
severity since the effective date of the grant of service 
connection.  The preponderance of the evidence is against 
each of the veteran's claims, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for a neck disability, 
including as secondary to the veteran's service-connected 
bilateral knee disabilities, is denied.  

An evaluation higher than 20 percent for post-operative 
residuals of a medial meniscectomy of the right knee, with 
degenerative arthritis and limitation of motion, is denied.

An evaluation higher than 30 percent for internal derangement 
of the left knee, status post-operative, is denied.

An initial evaluation higher than 10 percent for traumatic 
arthritis of the left knee, with limitation of motion, is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


